Case 3:18-cv-02542-JSC Document 155-6 Filed 10/12/20 Page 1 of 6




                    TAB F
                Declaration of J. Balas
                     Case 3:18-cv-02542-JSC Document 155-6 Filed 10/12/20 Page 2 of 6


            1    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            4    Facsimile: 415.393.8306
            5    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            6    LAUREN M. BLAS, SBN 296823
                   lblas@gibsondunn.com
            7    RONALD GOMEZ, SBN 295274
                    rgomez@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            9    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
          10     Facsimile: 213.229.7520
          11     AMANDA C. MACHIN, admitted pro hac vice
                   amachin@gibsondunn.com
          12     GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue N.W.
          13     Washington, D.C. 20036-5306
                 Telephone: 202.955.8500
          14     Facsimile: 202.467.0539
          15     Attorneys for Defendant
          16                                   UNITED STATES DISTRICT COURT
          17
                                            NORTHERN DISTRICT OF CALIFORNIA
          18
                                                    SAN FRANCISCO DIVISION
          19
                 SHERRY WILLIAM and JOSHUA ASHLEY              CASE NO.: 3:18-cv-02542-JSC
          20     KLAYMAN,
                                                               DECLARATION OF JULIA R. BALAS
          21                          Plaintiffs,
                        v.                                     Judge:       Hon. Jacqueline Scott Corley
          22
                 MORRISON & FOERSTER LLP,                      Action Filed: April 30, 2018
          23
                                      Defendant.
          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                             DECLARATION OF JULIA R. BALAS - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 155-6 Filed 10/12/20 Page 3 of 6


            1    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            4    Facsimile: 415.393.8306
            5    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            6    LAUREN M. BLAS, SBN 296823
                   lblas@gibsondunn.com
            7    RONALD GOMEZ, SBN 295274
                    rgomez@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            9    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
          10     Facsimile: 213.229.7520
          11     AMANDA C. MACHIN, admitted pro hac vice
                   amachin@gibsondunn.com
          12     GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue N.W.
          13     Washington, D.C. 20036-5306
                 Telephone: 202.955.8500
          14     Facsimile: 202.467.0539
          15     Attorneys for Defendant
          16                                   UNITED STATES DISTRICT COURT
          17
                                            NORTHERN DISTRICT OF CALIFORNIA
          18
                                                    SAN FRANCISCO DIVISION
          19
                 SHERRY WILLIAM and JOSHUA ASHLEY              CASE NO.: 3:18-cv-02542-JSC
          20     KLAYMAN,
                                                               DECLARATION OF JULIA R. BALAS
          21                          Plaintiffs,
                        v.                                     Judge:       Hon. Jacqueline Scott Corley
          22
                 MORRISON & FOERSTER LLP,                      Action Filed: April 30, 2018
          23
                                      Defendant.
          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                             DECLARATION OF JULIA R. BALAS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 155-6 Filed 10/12/20 Page 4 of 6


            1                                   DECLARATION OF JULIA R. BALAS
            2    I, Julia Balas, declare as follows:
            3           1.      I am a partner at Morrison & Foerster LLP (“Morrison” or the “Firm”). I am a 2009
            4    graduate of Columbia Law School. I have worked for Morrison as an attorney since 2013. From 2013
            5    to 2019, I was an associate attorney. I asked to be promoted to of counsel on January 1, 2019, when I
            6    was a ninth-year associate. I negotiated my own salary and bonus eligibility. On January 1, 2020,
            7    approximately eleven years after I graduated from law school, I was promoted to partner, my current
            8    position. Since I began working for Morrison, I have worked in the Firm’s Los Angeles office.
            9    Through my experience at Morrison, I have personal knowledge of the matters and information set
          10     forth in this declaration and, if called upon to testify thereto, can and would competently do so.
          11            2.      I joined Morrison as a lateral associate with partner Jeff Chester and of counsel
          12     Elizabeth Sluder. Before moving with them to Morrison, I had worked with them for about two years.
          13     Although I could have stayed at my prior firm, I thought the opportunity to continue working with them
          14     was the most natural next step in my career.
          15            3.      I have taken two maternity leaves since I joined Morrison. The first was from March
          16     13, 2017 until September 5, 2017. I was an associate at the time. The second was from August 30,
          17     2019 to January 17, 2020, during which I was promoted to partner. I understood that the custom at
          18     Morrison was for attorneys not to work during their leaves, and I did not work during either of my
          19     leaves. No one at Morrison suggested that I ought to work during my leaves if I wanted to be promoted,
          20     or otherwise pressured or signaled to me that I ought to be working during my leaves. To the contrary,
          21     my colleagues, including Mr. Chester and Ms. Sluder, were very supportive of my taking leave.
          22            4.      In early January, 2015, I was asked by Jeff Chester, then a partner at the Firm, to join a
          23     renewable energy deal for a client. I was told that I was needed because the of counsel who was then
          24     staffed on the deal, Josh Klayman, had a pre-planned three-week vacation at an important stage in the
          25     deal. I joined the matter in mid-January, 2015, after the term sheet had been drafted and negotiated
          26     and the initial draft of the purchase agreement prepared. In my experience at the Firm, after a partner
          27     becomes aware of scheduling conflicts like this on a team, they take proactive measures to staff the
          28     deal appropriately so that the departure of a team member is minimally disruptive when it ultimately

Gibson, Dunn &
Crutcher LLP

                               DECLARATION OF JULIA R. BALAS - CASE NO. 3:18-CV-02542-JSC
                      Case 3:18-cv-02542-JSC Document 155-6 Filed 10/12/20 Page 5 of 6


             1   happens. I worked constructively with Ms. Klayman on the deal and then took over her duties when
             2   she left for her planned vacation. Ms. Klayman did not express, and I did not perceive, anger,
             3   annoyance or discomfort with the fact I had joined the deal.
             4           5.      Because Ms. Klayman’s absence happened to fall during a particularly busy time in the
             5   deal, it made sense from a business perspective for me to continue working on the deal even after Ms.
             6   Klayman returned from her trip. During Ms. Klayman’s absence, I had acquired significant knowledge
             7   of the deal’s activity, and it would have been inefficient to relay this information to Ms. Klayman upon
             8   her return, in order for her to be brought up to speed and resume working on the deal. In my experience,
             9   this is common practice on project finance and other matters at Morrison. I don’t recall Ms. Klayman
           10    ever asking to be put back on the deal, complaining about not being on the deal, or objecting to the fact
           11    that I was still on the deal.
           12            6.      I also interacted with Sherry William as part of my practice. I did not have any staffing
           13    authority over deals when I was an associate, and even when asked for my input, I would not have
           14    recommended Ms. William to be staffed on deals that I was working on, because we were both at a
           15    similar level of seniority and it rarely made economic sense to have two senior associates on a deal. I
           16    also had significantly more work experience than Ms. William, who despite being at a senior associate-
           17    level billing rate, had a junior associate-level of experience and skill set. When I became an of counsel
           18    and had staffing authority, I did not consider staffing her for these same reasons, and because I also
           19    had found her challenging to work with on the few deals that I had worked on with her. On those deals,
           20    I found that she was unwilling to follow even basic directives designed to make a deal flow more
           21    smoothly, like being consistent with document naming, changing the subject lines of emails to reflect
           22    their content, or being efficient and thoughtful about whether she was adding value.              I never
           23    independently considered staffing Ms. William, and she did not ask me to staff her on any of the matters
           24    I was working on.
           25            7.      In one instance, shortly after Ms. William joined the firm, I had tried to give her advice
           26    about some of the idiosyncrasies involved in working with Mr. Chester and his clients in the renewable
           27    energy practice, but she was resistant to it. She complained that I was treating her like a junior
           28    associate, even though she had graduated from law school only one year after me. I told her that I

Gibson, Dunn &
Crutcher LLP                                              2
                               DECLARATION OF JULIA R. BALAS - CASE NO. 3:18-CV-02542-JSC
Case 3:18-cv-02542-JSC Document 155-6 Filed 10/12/20 Page 6 of 6
